SEALED                                                                                     FILED
                                                                                        March 25, 2021
                                                                                   CLERK, U.S. DISTRICT CLERK
                                                                                   WESTERN DISTRICT OF TEXAS
 7:21-MJ-112                                AFFIDAVIT                                        M .Ramirez
                                                                                   BY ________________________
                                                                                                        DEPUTY
        I, Marcus Ivey, Special Agent (SA), United States Secret Service (USSS), being first duly
                                sworn, depose and state as follows:


 1.      I am a Special Agent with the United States Secret Service and have been so employed for
 twenty-two years. I have attended and successfully completed the Criminal Investigator Training
 Program at the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia and the
 United States Secret Service Special Agent Training Course (SATC) in Beltsville, MD. I am
 currently assigned to the El Paso, Texas, Resident Office/Midland Domicile. In this capacity, I
 have received extensive training and have experience in conducting investigations related to
 threats made against the President, the Vice President, family members of both, former Presidents
 and their spouses, as well as other United States Officials to include Federal law enforcement
 officers.

 2.      I am submitting this affidavit in support of an application for a criminal complaint charging
 Jerrid Vincent WILHA with violations of Title 18, United States Code, Section 115(a)(1)(B) &
 (b)(4).

 3.      The information in this affidavit is based upon my training and experience, my personal
 knowledge of this investigation and information conveyed to me by other agents and law
 enforcement officials who have assisted in this investigation. Because this affidavit is submitted
 for the sole purpose of seeking issuance of a criminal complaint, it does not include every fact
 known to me concerning the investigation. Instead, I have only included those facts that I believe
 are needed to establish the requisite probable cause to support a criminal complaint.

 4.      On 2/05/2021, I was contacted by an Assistant to the Special Agent in Charge (ATSAIC)
 with USSS San Francisco who told me WILHA was being investigated by the Moraga Police
 Department, Moraga, CA for threatening behavior. The threatening behavior included, amongst
 other things, WILHA sending text messages referring to a USSS SA, hereinafter USSS SA X.
 WILHA’s texts messages refer to “killing USSS SA X on site”, “He is a Russian Double”, and
 “I’m gonna shoot me a secret service agent, cool, with a pellet gun.” Also included in the text
 was a photo of what appears to be a rifle and scope pellet gun. The ATSAIC told me WILHA
 had departed Moraga, CA to avoid contact with law enforcement. WILHA had been detained in
 Tucson, AZ by the Tucson Police Department and transported to a mental health facility in
 Tucson, AZ. The ATSAIC advised the investigation revealed WILHA was planning to travel to
 Odessa, TX.
 On 02/06/2021, I was contacted by the Resident Agent in Charge (RAIC) for USSS Tucson who
 told me WILHA had been detained by the Tucson PD in a hotel and transported to a local
 behavioral health medical center. The RAIC said a high-powered pellet gun with a scope and a
 knife were located inside WILHA’s hotel room. The RAIC said WILHA made a statement to
 Tucson police about getting a gun and ammo at Wal-Mart. The RAIC said WILHA had been
 interviewed by a USSS SA from Tucson and provided the following synopsis:
On 02/03/2021, The SA interviewed WILHA in the presence of his attending Nurse Practitioner
and Social Worker at Banner Hospital South, Tucson, AZ. During the interview, WILHA stated
when he left California he intended his final destination to be Tucson. When asked what he
planned to do in Tucson he made nonsensical statements about the Russians being involved in
the local dispensary businesses and that he was going to investigate those claims. When asked
about the text messages regarding USSS SA X, WILHA denied sending any text messages but
went on to say he dislikes USSS SA X because he believes he set him up and is working for the
Russian government. WILHA explained he thought USSS SA X was corrupt and lied to the
judge regarding a letter WILHA sent to the CIA. WILHA denied making statements to officers
that he went to Wal-Mart to purchase guns and ammo. WILHA stated that all he had was the
pellet rifle, and that it wasn’t a weapon and he was allowed to take it wherever he wanted. He
then went on to explain that he keeps it for personal defense, that it is a high powered, “bad ass,
and can really do some damage.” When asked what he intended to do when he was released
from the hospital he stated he didn’t know and would have to take some time to think about
things. When pressed on if he intended to harm USSS SA X, WILHA stated that he wasn’t
going to harm him but USSS SA X should be arrested for being a traitor.

The SA, re-interviewed WILHA, the following day at Banner Hospital South. During the
interview, WILHA admitted that he sent text messages containing threats towards USSS SA X.
WILHA claimed he did not intend on following through with his threat. WILHA again denied
telling Tucson police officers that he went to Wal-Mart to buy a gun and ammo. WILHA
claimed that after he made a phone call to the Tucson police regarding his argument with hotel
staff, he drove across the street to the Wal-Mart parking lot but never went inside. Instead, he
monitored the Holiday-Inn so he could see when police responded to his call for service. Once he
thought police had spoken to hotel staff, he drove back over to the hotel and told police who he
was and that he made the call.

WILHA told the SA that he had served in the U.S. Marine Corps from 2003 to 2005 including 4
months of combat duty. WILHA stated that he got in trouble for drug related offenses and
received an “Other than Honorable” discharge. WILHA stated that he was proficient with
weapons due to his time in the military and would go to the range prior to his weapons being
seized because of his arrest by this Service in 2013. WILHA claimed to have PTSD as well as
migraines and was receiving disability as his primary source of income. WILHA stated he self-
medicates with marijuana up to three times a day and is prescribed Sumatriptan for migraines.

The SA said WILHA continually stated his distrust of law enforcement and his belief that law
enforcement continually violates his civil rights and does not follow procedure when interacting
with him. WILHA continued to convey his disdain for USSS SA X and his belief that USSS SA
X was corrupt. When asked about his intentions towards USSS SA X and his plans after he is
released from the hospital, WILHA stated he does not intend to harm anyone and that “ain’t
nothin’ going to happen to USSS SA X.” WILHA claimed that upon his release he intended to
go to Odessa, Texas and live with his mother.
On 02/05/2021, I interviewed a person who knows WILHA in Odessa, TX. He/she showed me
screen shots of the recent text conversation between him/her and WILHA that were received in
Odessa, Texas, within the Western District of Texas. I read multiple threats, in the text messages
from WILHA that involved killing USSS SA X. He/she sent me screen shots of all of the recent
text messages he/she had WILHA. Throughout the interview, he/she explained the history of
WILHA’s mental illness since returning from combat as a U.S. Marine. He/She said WILHA
has episodes of delusional and paranoid thoughts. He/She said WILHA believes he is working
for the CIA and that Russian spies are everywhere. He/She said he/she received texts from
WILHA from different numbers because he discards his phones and purchases new ones
regularly because he believes he is being tracked by government entities.
He/She said her primary concerns regarding this recent text conversation with WILHA was his
reference to an on-going obsession with a female nurse practitioner and WILHA’s threats to kill
USSS SA X. He/she said WILHA had previously been convicted of threatening to kill another
U.S. Secret Service Agent years ago and USSS SA X was the case agent who investigated the
case. She said WILHA had not spent enough time in the federal mental health facility to receive
the help he needs. He/She said WILHA has also sought mental health treatment at the VA but he
refuses to take his medication.
On 3/19/2021, the Moraga Police Department, Moraga, CA reported the nurse practitioner
contacted the Moraga Police Department to report he/she had received flowers delivered to
his/her place of employment from WILHA and he/she is extremely concerned for his/her safety.
If convicted of Title 18, United States Code, Section 115(a)(1)(B) & (b)(4)Jerrid Vincent WILHA
faces a term of imprisonment not to exceed ten (10) years; a term of supervised release not to
exceed three (3) years; up to a $250,000 fine; and a $100 mandatory special assessment.


Prosecution authorized in the Western District of Texas by Assistant United States Attorney Shane
A. Chriesman


   /s/ Marcus Ivey
___________________________                             03/25/2021
                                                    __________________
Marcus Ivey                                          Date
Special Agent
United States Secret Service

Sworn to and subscribed before me in my presence.


__________________________                              03/25/2021
                                                     __________________
Ronald C. Griffin, United States                     Date
Magistrate Judge
